DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I device claims 1-8, and Species I Fig. 2D, drawn to claims 1-8 in the reply filed on December 1, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2019 and February 4, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindgren (U.S. 2009/0085209).
Regarding claim 1. Lindgren discloses a wire bonding structure (FIG. 4C), comprising:
a bonding pad structure (FIG. 4C, item 220), comprising:
a bonding pad (FIG. 4C, items 146 and 148), having an opening (FIG. 4C, item 210); and
a conductive layer (FIG. 4C, item 147; [0016], i.e. The wirebond elements 144 can include a nickel layer 147 and a wirebond film 148), electrically connected to the bonding pad (FIG. 4C, item 146 and 148), at least a portion (FIG. 4C, item 147) of the conductive layer (FIG. 4C, item 147) is located in the opening (FIG. 4C, item 210) of the bonding pad (FIG. 4C, item 146), and laterally surrounded (FIG. 4C, items 146 laterally surround item 147 located in item 210) by the bonding pad (FIG. 4C, item 146);
a protection layer (FIG. 4C, items 130), at least covering a portion of a surface (FIG. 4C, item 130 covers a side surface of item 220) of the bonding pad structure (FIG. 4C, item 220); and
a bonding wire (FIG. 3F, item 150), bonded (FIG. 4, via item 148; [0020]-[0021]) to the conductive layer (FIG. 4C, item 147) of the bonding pad structure (FIG. 4C, item 220).

Regarding claim 2. Lindgren discloses all the limitations of the wire bonding structure of claim 1 above.


Regarding claim 4. Lindgren discloses all the limitations of the wire bonding structure of claim 1 above.
Lindgren further disclose wherein the conductive layer (FIG. 4C, item 147) covers a sidewall (FIG. 4C, item 210 of item 146) of the bonding pad (FIG. 4C, item 146) exposed in the opening (FIG. 4C, item 210), and further extends to cover a portion (FIG. 4C, item 147 covers a portion of item 146 on the top of item 146) of a top surface of the bonding pad (FIG. 4C, item 146).

Regarding claim 8. Lindgren discloses all the limitations of the wire bonding structure of claim 1 above.
Lindgren further disclose wherein the bonding pad structure (FIG. 4C, item 220) is disposed on a pad (FIG. 4C, item 140) of a die (FIG. 4C, item 110).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lindgren (U.S. 2009/0085209) as applied to claims 1 and 2 above, and further in view of Nakatani et al (“Bonding Pad Fabrication for Printed Electronics Using Silver Nanoparticles”, August 30, 2013).

Regarding claim 3. Lindgren discloses all the limitations of the wire bonding structure of claim 2 above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use metal comprising aluminum as a metal of the bonding pad, as merely design choice for attaching wirebonds to the dies (Lindgren, [0016]).
Lindgren fails to explicitly disclose the conductive layer comprises metal nanoparticles, the metal nanoparticles comprises silver nanoparticles, copper nanoparticles, copper silver alloy nanoparticles, gold nanoparticles, the like or combinations thereof.
However, Nakatani et al teaches the conductive layer comprises metal nanoparticles, the metal nanoparticles comprises silver nanoparticles, copper nanoparticles, copper silver alloy nanoparticles, gold nanoparticles, the like or combinations thereof (Page 5, sect 4, i.e. ink-jet printing using silver nanoparticle paste can be applied to printed electronics, SNP converted to bulk silver when sintered)
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren (U.S. 2009/0085209) as applied to claims 4 and 1 above, and further in view of Yu et al (U.S. 2013/0241058).

Regarding claim 5. Lindgren discloses all the limitations of the wire bonding structure of claim 4 above.
Lindgren further disclose a portion of the conductive layer (FIG. 4C, item 147), the protection layer (FIG. 4C, items 130) and the bonding pad (FIG. 4C, item 146).
Lindgren fails to explicitly disclose wherein a portion of the conductive layer is sandwiched between the protection layer and the bonding pad
However, Yu et al discloses wherein a portion of the conductive layer (FIG. 3, item 52) is sandwiched between (FIG. 3, item 52 is between item 48 and item 50; [0015], i.e. protection layer 52 is formed over and aligned to an entirety of the top surface of bond pad 50, and further extends onto the sidewalls of bond pad 50. Protection layer 52 in these embodiments also extends underlying and overlapping 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the wire bonding structure as disclosed in Lindgren with the wherein a portion of the conductive layer is sandwiched between the protection layer and the bonding pad as disclosed by Yu et al.  The use of conductive protection layer in these embodiments also extends underlying and overlapping portions of passivation layer in Yu et al provides for improved yield in the wire bonding process (Yu et al, [0016]).

Regarding claim 6. Lindgren discloses all the limitations of the wire bonding structure of claim 1 above.
Lindgren further disclose wherein the protection layer (FIG. 4C, items 130) covers a portion of a surface (FIG. 4C, item 130 covers a side surface of item 146 and 147) of the bonding pad (FIG. 4C, item 146).
Lindgren fails to explicitly disclose wherein the protection layer covers a portion of a top surface of the conductive layer.
However, Yu et al teaches wherein the protection layer (FIG. 4, item 48) covers a portion of a top surface ([0015], i.e. Protection layer 52 in these embodiments also extends underlying and overlapping portions of passivation layer 48) of the conductive layer (FIG. 4, item 52).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lindgren (U.S. 2009/0085209) as applied to claim 1 above, and further in view of Yu et al (U.S. 2013/0087908; hereinafter “Yu’908 et al”).

Regarding claim 7. Lindgren discloses all the limitations of the wire bonding structure of claim 1 above.
Lindgren further disclose wherein the protection layer (FIG. 4C, items 130) laterally surrounds the bonding wire (FIG. 3F, item 150). 
Lindgren fails to explicitly disclose the protection layer is ring shaped.
However, Yu’908 et al teaches the protection layer (FIG. 2, item 30 and 32) laterally surrounds (FIG. 2) and is ring shaped ([0020], i.e. a second portion 30b extending to the sidewalls and peripheral edges of the PPI line 104, a third portion 30c covering the exterior sidewall of the polymer layer 32, a fourth portion 30d formed between the sidewall of the bump structure 114A and the polymer layer 32, and a fifth portion 30e formed on the top of the polymer layer 32).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawashita et al (U.S. Patent 8,816,506) discloses a bonding wire to a bonding pad that has an opening in the bonding pad.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/NILUFA RAHIM/Primary Examiner, Art Unit 2893